CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated August 27, 2010 with respect to the financial statements and financial highlights of the Bruce Fund appearing in the June 30, 2010 Annual Report to Shareholders, which is incorporated by reference in this Registration Statement.We consent to the incorporation by reference in the Registration Statement of the aforementioned report and to the use of our name as it appears under the captions “Financial Highlights” in the Prospectus and “Disclosure of Portfolio Holdings” and “Independent Registered Public Accounting Firm” in the Statement of Additional Information. /s/ Grant Thornton LLP Chicago, Illinois October 29, 2010
